Citation Nr: 1438952	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  14-04 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S.M. Wieneck, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1961 to April 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2013 rating decision in which the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  In March 2013, the Veteran filed a notice of disagreement (NOD) as to the denial of his service connection claims.  A statement of the case (SOC) was issued in December 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals additional relevant VA treatment records dated from August 2011 to December 2013.  These records were considered by the RO in its December 2013 SOC and have also been reviewed by the Board and considered as part of the proceeding decision.  The Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran's current bilateral hearing loss is related to military noise exposure in service. 

2.  The preponderance of the evidence weighs against a finding that the Veteran's current tinnitus is related to military noise exposure in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.
In this appeal, in a February 2012 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The February 2012 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2013 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the February 2012 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records on the Veteran's behalf.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's statements, his service treatment records (STR), VA treatment records, a VA examination report, and his DD 214.

The record reflects that the Veteran underwent VA examinations to evaluate his claimed bilateral hearing loss and tinnitus in October 2012.  The report from this examination and the medical opinion has been included in the claims file for review.  This examination and opinion involved a review of the Veteran's claims file, a thorough examination of the Veteran, and an opinion supported by rationale.  The Board finds that this opinion is adequate to base a decision on the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

A February 2012 report indicates that the Veteran was in receipt of SSI disability benefits.  In February 2012, May 2012 and August 2012, the RO requested all decisions, as well as all associated medical records from the Social Security Administration (SSA)  In August 2012 the SSA related that such records do not exist, further efforts to obtain them will be futile.  Thus, VA has fulfilled it duty in trying to obtain SSA records.

As discussed above, there has been compliance with the VCAA provisions.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing statements, evidence, and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Entitlement to Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there generally must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b)(2013).

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. §3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under      
38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  


Facts and Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran contends that his current hearing loss and tinnitus is due to acoustic trauma that he incurred during service.  Specifically, he alleges that he incurred hearing loss and tinnitus in his duties as a Light Vehicle Driver while assigned to the armor division at his last duty station.  He stated on his March 2013 NOD that his close proximity to loud noise from grenades and other explosives being detonated near him is responsible for his hearing loss and tinnitus since he was not provided with hearing protection.  He asserts on his February 2014 substantive appeal (VA Form 9) that he should be granted service connection and given the benefit of the doubt, as he was exposed to acoustic trauma during active service.  Since the facts and evidence are the same for both claims, entitlement to service connection for hearing loss and tinnitus will be discussed together.

The Veteran's STRs include no complaints, diagnoses, or treatment of hearing loss or tinnitus.  His April 1961 entrance examination included whisper test hearing results of 15 out of 15 bilaterally.  On each Report of Medical History, the Veteran denied ear trouble during his April 1961 entrance examination and during his January 1964 separation examination.  An audiogram was conducted during his January 1964 separation examination and the results, in decibels, are as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
0
0
5
--
10
RIGHT
0
0
5
--
10

The Veteran's speech recognition was not tested at this examination.  Physical examination of the ears was normal.

Post-service VA treatment records indicate that the Veteran sought treatment for hearing problems and tinnitus at the VA medical center in Sikeston, Missouri in December 2010.  The chief complaint during the Veteran's visit was noted as "having chronic tinnitus, hearing deficit since being in [the] military in an Armor Unit.  No hearing protection provided in service."  It was noted that he had hearing deficit and had an hearing prosthesis in the right ear.  The December 2010 VA audiologist recommended bilateral hearing aids and further evaluation as needed.  There were no private medical records properly identified or submitted by the Veteran in support of his claims.

In October 2012, the Veteran was provided a VA examination to determine the etiology of his bilateral hearing loss and tinnitus.  The examiner reviewed the claims file, and noted the Veteran's report of noise exposure while serving as a Light Vehicle Driver, as well as his contention that exposure to artillery, weapons, light equipment, and machinery noise may have resulted in his hearing loss and tinnitus.  The VA examiner also noted that the Veteran did not engage in combat and worked post-service as a semi-truck driver, industrial painter and power lift mechanic.  He also rode motorcycles since 1964 and hunts.  Also noted was a welding injury that resulted in surgery to the Veteran's left ear in 1981.  The examiner performed an air conduction test, with the following results, in decibels:


HERTZ

500
1000
2000
3000
4000
LEFT
35
35
45
70
105
RIGHT
25
25
30
65
80

The Veteran's right ear had pure tone thresholds averaging 50 decibels (dB), and his left ear had pure tone thresholds averaging 64 dB.  His speech recognition scores were 92 percent for the right ear and 94 percent for the left.  The October 2012 VA examiner diagnosed him with mild to profound sensorineural hearing loss in the right ear and mild to profound mixed hearing loss in the left ear.  

When evaluating the Veteran regarding the tinnitus, the October 2012 VA examiner reviewed the claims file and considered the Veteran's statement that he has had bilateral intermittent tinnitus "[s]ince the military."  The VA examiner indicated that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.

With regard to the etiology of the Veteran's hearing loss and tinnitus, the October 2012 VA examiner indicated that both conditions were not at least as likely as not caused by or a result of an event in military service.  Citing the Veteran's lack of ear trouble in service, his post-service employment history, and his recreational history of hunting and motorcycle riding, the VA medical examiner rationalized that it was more likely that the Veteran's hearing loss and tinnitus were caused by post-military recreation and occupation and it was less likely that either were caused by military noise exposure.  

The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner was an audiologist who possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by acoustic trauma he had in service.  His opinion was based, at least in part, on examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records.  Additionally, the VA examination report expressly demonstrates the examiner's review of the Veteran's medical and occupational history, both during service and after separation.  He also specifically noted that the Veteran's hearing was normal in service and at the time of separation from active service.  It is clear that the examiner took into consideration all relevant factors in giving his opinion. 

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that he had hearing loss and tinnitus since being in the military.  The Board notes that the Vetreran is competent to assert having hearing loss and tinnitus; however, the Board does not find the Veteran's assertion of having these conditions since service to be reliable.  In this regard, the Veteran's service treatment records are negative for any bilateral hearing loss or tinnitus symptoms during service, to include hearing examinations that were administered during service.  Such reports are consistent with the Veteran's Report of Medical history on his service separation examination, in which he denied having any ear problems trouble.  The Veteran's report denying ear problems at discharge are highly probative, as it was made contemporaneous with his service.  Thus, the Board does not find that the Veteran's statements, made decades after service, to the effect that he has had hearing loss and tinnitus since being in service to be reliable.  

Additionally, as a layperson, the Veteran is not competent to give a medical opinion concerning the etiology of his hearing loss.  Moreover, the Board has determined that the Veteran's report of having tinnitus since service to not be reliable.  Thus, the nexus element cannot be fulfilled based on the Veteran's lay statements as it pertains to the claim of service connection for  tinnitus.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a bilateral hearing loss disability or tinnitus in service.  Additionally, there is no competent and credible evidence indicating his bilateral hearing loss manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran's bilateral hearing loss or tinnitus is related to his period of service, to include his exposure to noise therein.  Accordingly, service connection is not warranted for bilateral hearing loss or tinnitus on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


